Citation Nr: 1803858	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-14 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to accrued benefits, to include special monthly compensation (SMC) based on the regular need for aid and attendance, and reimbursement of last sickness and burial expenses.  


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to January 1987.  He died in January 2011.  The Appellant is his brother.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and July 2011 decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of this appeal, the Appellant requested a hearing before the Board and was scheduled for a Board hearing in April 2017; he failed to report to his hearing.  The hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant, the brother of the Veteran, seeks entitlement to accrued benefits.

By way of history, during his lifetime in November 2010 the Veteran filed a request for SMC for aid and attendance.  SMC was granted in a December 2010 rating decision.  Prior to his death, service connection was in effect for lung cancer, rated as 100 percent, effective July 16, 2010; brain metastasis associated with lung cancer, rated as 100 percent, effective July 16, 2010; seizure disorder associated with brain metastasis, rated as 40 percent, effective July 16, 2010; chondromalacia of the right knee, rated as noncompensably disabling, effective February 1, 1987; chondromalacia of the left knee, rated as noncompensably disabling, effective February 1, 1987, and; left forearm scars, rated as noncompensably disabling, effective February 1, 1987.  He was in receipt of SMC pursuant to 38 U.S.C. § 1114 (s) on account of lung cancer, rated 100 percent, and additional service connected disabilities of seizure disorder independently ratable at 60 percent or more.  He was also in receipt of SMC pursuant to 38 U.S.C. § 1114 (l) on account of being permanently bedridden from July 16, 2010.  
In August 2010 the Veteran was enrolled in hospice care.  In November 2010 the Veteran indicated that his claim file should be transferred to Alabama, where the Appellant resided.  In a November 2010 Attendant Affidavit the Appellant reported that he was being compensated for services rendered to the Veteran, effective November 13, 2010.  Reportedly, he provided the Veteran assistance with all activities of daily living.  

The Veteran died in January 2011.  Later that month, the Appellant filed an application for burial benefits in the amount $4,291.00.  Along with the application, the Appellant submitted a receipt for the claimed amount.  In February 2011, the Appellant also filed a timely claim for death benefits, to include any accrued benefits due to the Veteran, but were as yet unpaid.  The Appellant noted burial expenses and travel expenses in the amount of $4,791.  

In a May 2011 rating decision, SMC for aid and attendance for accrued purposes was denied, along with other accrued benefits claims.  Service connection for coronary artery disease for the purpose of entitlement to retroactive benefits, along with a claim for service connection for the cause of the Veteran's death were granted.  

By correspondence in July 2011, the Appellant was notified that his claim for reimbursement of burial benefits could not be paid because the funeral and cemetery bill showed the expenses were unpaid.  Therefore the funeral home was the proper claimant.  The Appellant was asked to provide proof of payment.  

In a statement in support of his claim in March 2014, the Appellant indicated that he sought reimbursement of expenses incurred in caring for his brother's illness and funeral expenses.  He requested travel expenses incurred in relocating the Veteran to his home state, along with reimbursement to paid medical expenses and funeral expenses, in the amount of $5,441.00.  The Appellant submitted a copy of the funeral and cemetery bill in the amount of $4,291.00.  A handwritten note from the funeral director on the form indicated that the amount had been paid in full on March 25, 2014.  No other receipts associated with the claimed expenses have been presented.  As such, the Appellant is asserting entitlement to accrued benefits on the basis of reimbursement for the expenses he bore for the Veteran's last sickness or burial.

Accrued benefits are defined as "periodic monetary benefits... authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid...."  38 U.S.C.A. § 5121 (a) (2012); 38 C.F.R.  3.1000 (a) (2017).  Upon the death of a veteran, specific regulations govern the disbursement of accrued VA benefits.  VA law provides that accrued benefits are payable, in descending order, to the veteran's spouse; or, to the veteran's children (in equal shares); or, to the veteran's dependent parents (in equal shares); or to the person who bore the expense of the last sickness or burial of the payee, but only as much as necessary for reimbursement of such expenses.  Id

The Appellant's relationship to the Veteran (sibling) does not give him standing to obtain payment of accrued benefits.  Both the United States Court of Appeals for Veterans' Claims (Veterans' Court) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have repeatedly affirmed VA denials of accrued-benefits claims by persons other than those listed in the statute and regulation.  See Youngman v. Shinseki, 699 F.3d 1301, 1303-4 (Fed. Cir. 2012) (denying accrued benefits to a deceased Veteran's fiduciary for distribution to the Veteran's heirs); Pelea v. Nicholson, 497 F.3d 1290, 1291-92 (Fed. Cir. 2007) (denying accrued benefits to deceased claimant's estate); Richard v. West, 161 F.3d 719, 721-23 (Fed. Cir. 1998) (denying accrued benefits to a deceased Veteran's brother); Wilkes v. Principi, 16 Vet. App. 237, 242 (2002) (denying accrued benefits to a deceased Veteran's nephew); Morris v. Shinseki, 26 Vet. App. 494 (2014) (status as deceased Veteran's brother, which is not one of the categories of persons listed in section 5121(a), made Appellant ineligible for accrued benefits due and unpaid).

The crucial finding in each of the above cases is that the specific categories listed under 38 U.S.C. § 5121 (a); 38 C.F.R. § 3.1000 (a) govern who can be a valid accrued benefits claimant.  Here, there is no dispute as to this element.  The Appellant is not the Veteran's spouse, child, or dependent parent, as such, he is ineligible for accrued benefits based solely on a familial relationship to the Veteran.  Therefore, the only avenue permitted under VA law for his to collect accrued benefits is as the person who bore the expense of the Veteran's last sickness or burial.

The VA Adjudication Procedures Manual, M21-1MR (M21-1MR) (Manual Rewrite) reflects that, for the purposes of adjudicating claims for reimbursement, "[t]he term last illness means the period from the onset of the acute attack causing death up to the date of death.  If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person."  M21-1MR, Part V, Subpart I, Chapter 3, Section D, para. 15.b.

The M21-1MR contains provisions relative to the allowance of items of expense in connection with a claim for reimbursement under 38 U.S.C.A. § 5121 (a)(6).  M21-1MR, Part VIII, Chapter 4, para. 12.  The Manual specifically lists physician expenses, medicinal expenses, and nursing expenses.  M21-1MR, Part VIII, Chapter 4, para. 12(b)-(d).

The Manual provides that payment of accrued benefits, as reimbursement, is not limited to specific items or amounts; that consideration is to be given to all reasonable expenses incident to last illness and burial; and that only those charges which are clearly shown not to be related to the beneficiary's last illness are to be disallowed.  M21-1MR, Part VIII, Chapter 4, para. 12(a), (g).  The Manual further provides that claims for reimbursement must generally be supported by bills, provided, however, that bills covering the cost of medicines are not required if the claimant alleges that the medicine was paid for in cash and it is apparent that the amount claimed is reasonable and consistent with the character and duration of the last illness.  M21-1MR, Part VIII, Chapter 4, para. 12(c).

Under relevant provisions, non-medical expenses should be excluded from reimbursement.  Caranto v. Brown, 4 Vet. App. 516, 518 (1993).  Further, 38 U.S.C.A. § 5121 places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits may be properly made, and that it is within VA's discretion to require an Appellant to submit receipts to substantiate payment prior to granting a claimant's application.  Id.  at 519.

As such, the Appellant is eligible to accrued benefits for reimbursement for expense of last sickness or burial presuming the appropriate steps to submit receipts and bills are followed.  See 38 C.F.R. § 3.1000 (a)(5).  Here, as noted above, with regard to expenses incurred on behalf of the Veteran, the record includes a copy of the funeral and cemetery bill in the amount of $4,291.00.  A handwritten note from the funeral director on the form indicated that the amount had been paid in full on March 25, 2014, and below appears the Appellant's signature.  However, this statement included insufficient personally identifying information to show that the expenses paid were paid by the Appellant.  Additionally, while the Appellant testified to assisting with some of the Veteran's other expenses, to include medical bills, no receipts or evidence of payment pertaining to such expenses are of record.  Therefore, on remand, the AOJ should request that the Appellant provide all documentation for any expenses he incurred as a result of the Veteran's last sickness and burial.

Accordingly, the case is REMANDED for the following action:

Contact the Appellant in order to obtain all receipts he has relative to last sickness and/or burial expenses of the Veteran.  Specifically, the Appellant must be asked for documentation that identifies him as the individual who bore those expenses.

Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, re-adjudicated the claim.  If any benefit remains denied, provide a supplemental statement of the case must to the Appellant.  After he has had an adequate opportunity to respond, return the appeal to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




